UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4343


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FABIAN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-01146-HMH-1)


Submitted:   September 18, 2012          Decided:   September 21, 2012


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Leesa Washington, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fabian Williams was convicted of violating the terms

of his supervised release and was sentenced to twenty-one months

in prison.          He now appeals.          His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

two issues but stating that there are no meritorious issues for

appeal.      Although he was advised of his right to file a pro se

brief, Williams has not filed such a brief.                  We affirm.



                                             I

              Williams       first   contends     that   there     was   insufficient

evidence upon which to find that he violated the terms of his

release.          We   review   a    district     court’s    decision         to   revoke

supervised release for abuse of discretion.                        United States v.

Copley, 978 F.2d 829, 831 (4th Cir 1992).                     To revoke release,

the district court need only find a violation of a condition of

release      by    a   preponderance        of   the    evidence.        18    U.S.C.A.

§ 3583(e)(3) (West Supp. 2011).                  This burden “simply requires

the trier of fact to believe that the existence of a fact is

more probable than its nonexistence.”                   United States v. Manigan,

592   F.3d    621,     631    (4th   Cir.    2010)     (internal    quotation      marks

omitted).         We review for clear error factual findings underlying

the conclusion that a violation of supervised release occurred.

United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

                                             2
Credibility     determinations          made       by     the    district     court   at

revocation hearings are rarely reviewable.                         United States v.

Cates, 613 F.3d 856, 858 (6th Cir. 2010).

            At Williams’ revocation hearing, an officer testified

that he detected a strong smell of marijuana inside the vehicle

Williams was driving.          Williams attempted to flee the scene, and

a   struggle,   during       which      the       officer    was   injured,     ensued.

Officers recovered from the vehicle a number of empty baggies,

250 grams of marijuana packaged in baggies, and digital scales.

Additionally, officers found $482 in cash on Williams’ person.

The officer testified that the manner in which the marijuana was

packaged, the presence of scales, and the cash were associated

with marijuana distribution.

            Based on this testimony, we conclude that the court

did   not   clearly    err    in    finding        that     Williams    possessed     the

marijuana     with    intent       to   distribute          it   and    assaulted     the

officer, thereby violating the terms of release.                            Further, in

light of the statutory requirement that release be revoked when

the defendant possesses a controlled substance,                        see 18 U.S.C.A.

§ 3583(g)(1) (West Supp. 2011), revocation of supervised release

was not an abuse of discretion.




                                              3
                                           II

             Williams     also      contends       that        his      twenty-one-month

sentence      is     unreasonable.          A     sentence           imposed         following

revocation      of   supervised     release       will     be        affirmed    if     it    is

within    the      applicable    statutory       maximum        and     is    not      plainly

unreasonable.         United States v. Crudup, 461 F.3d 433, 439-40

(4th   Cir    2006).      Williams’     sentence          is    below     the        statutory

maximum of twenty-four months.                  See 18 U.S.C.A. § 3583(e)(3).

Further, the sentence is procedurally reasonable: the district

court considered both the Chapter 7 policy statements and the 18

U.S.C.A.     § 3553(a)      (West    Supp.       2011)     factors           that     it     was

permitted       to   consider.       See        Crudup,        461     F.3d     at     438-40.

Finally, the sentence is substantively reasonable, for the court

adequately      explained    its    reasons       for     imposing        the        sentence,

noting especially that Williams attempted to harm the officer.

See id. at 440.



                                        III

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm.          This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                 If the

client requests that a petition be filed, but counsel believes

                                           4
that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from   representation.

Counsel=s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid   the   decisional

process.

                                                                           AFFIRMED




                                          5